Asch, J., concurs in a memorandum as follows:
I disagree with the view of the majority that the substantive factual issues raised by this appeal cannot be decided on this record. However, in view of the procedural posture of this record, we are unable to dispose of the matter entirely. Hence, I concur in the result arrived at by the court. 11 There are two main underlying questions presented by the appeal. Respondents have questioned the capacity of Anasae Realty Corp. to exercise the preemptive option and to compel Firestone to convey the partnership property. On what is before this court and as a matter of law, this objection is not convincing. 11 The assignment of the preemptive option from DeLyra to Anasae was in writing, duly acknowledged and properly recorded in the county where the property is situated. Nothing more was required to place Joyce on notice of Anasae’s rights. H As a general rule, unless the parties clearly agree otherwise, options are freely assignable. (3 Williston, Contracts [3d ed], § 415, pp 69-73; Restatement, Contracts 2d, §§ 25, 320, Comment a [“[A]n option contract * * * is treated as creating a right which is assignable like other contractual rights”].) In this respect, they differ from contracts for personal services which, as a general rule, are nonassignable by either party. (3 NY Jur, Assignments, § 7.) 11 Moreover, not only was the DeLyra recorded assignment of his preemptive option binding upon Firestone and Joyce but the assignment of his partnership interest to Anasae was also valid. Partnership interests are clearly assignable and such an assignment does not dissolve the partnership. (Partnership Law, § 53; see Rapoport v 55 Perry Co., 50 AD2d 54.) H In so far as the preemptive option was a right personal to DeLyra individually, it was assignable and Anasae as assignee would have all rights of its assignor to enforce it — albeit, limited to the rights including its duration enjoyed by the assignor, and no more. H The second question relates to whether the preemptive option before us ran afoul of the rule against perpetuities. I would hold that it did not, as a matter of law. Buffalo Seminary v McCarthy (86 AD2d 435, 444-445, affd 58 NY2d 867) held that an option to buy a strip of real property violated the rule against perpetuities because it was specifically granted to “ ‘the party of the second part, its successors and assigns’ ”, and made binding upon “ ‘the heirs, executors, administrators, successors and assigns of the parties hereto.’ ” The quoted language has relevance to the validity of the option when measured against the rule against perpetuities. As that court said (p 445): “Contrary to plaintiff’s argument, the inclusion of such words is significant and shows the parties’ understanding that the option is to ‘extend in duration for an indefinite period of time’ (* * * compare Witt v Disque, 79 AD2d 419, supra, Dodd v Rotterman, 330 Ill 362, and Weitzmann v Weitzmann, 87 Ind App 236, in which the option could be exercised only by the named party and not by successors or assigns thereof — in such cases, the duration of the option would of necessity be limited to a life in being)”. 11 It was “specifically understood” that Firestone has the “sole and exclusive management of the subject property including the sole right to negotiate and consummate the sale or mortgaging of said *709property”. Thus, it appears that any proposed sale (the event triggering DeLyra’s “first right to purchase”) was intended to take place within the lifetimes of Jerry Firestone and Anthony DeLyra. As noted by Professor Rohan in his Practice Commentary to EPTL 9-1.1 (McKinney’s Cons Laws of NY, Book 17B, 1983-1984 Pocket Part, p 181), the section does not adopt a “wait and see” approach. Limitations stand or fall as of the effective date of the ■ creating instrument; the court will not wait until the expiration of admittedly valid interests to see whether a conceivable violation does or does not occur with respect to questionable interests. I Pursuant to ETPL 9-1.3 “Rules of construction”: 11 “(a) Unless a contrary intention appears, the rules of construction provided in this section govern with respect to any matter affecting the rule against perpetuities. H “(b) It shall be presumed that the creator intended the estate to be valid.” f Respondents argue that because there is nothing in the agreement to indicate that the agreement is personal to either party and that the agreement has been assigned six times by DeLyra, the first assignment being made six days after execution of the agreement, it is clear that the parties intended a perpetual right of first refusal and the same is set forth in a perpetual agreement. As the court in Buffalo Seminary (supra, at p 445) recognized, where an option can be exercised only by the named party and not expressly drafted to include successors or assigns, the duration of the option is of necessity limited to a life in being. Thus, it appears that in the instant case, if the duration of the option were not measurable by Firestone’s life, it would certainly be measurable by DeLyra’s life, and any assignment of the option would be subject to such limitation. (See Perpetuities — Preemptive Rights to Realty, Ann., 40 ALR3d 920.) 11 There are, therefore, no questions of fact which must be resolved by a trial court. 11 Settle order providing for an appropriate undertaking.